Citation Nr: 1623754	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2014, the Board issued a decision that, in part, denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued an Order that granted a Joint Motion for Partial Remand (Joint Motion) by the Parties to vacate the portion of the Board's decision that denied service connection, and returned it to the Board for further consideration consistent with the Joint Motion.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning claims for service connection for traumatic brain injury and retroactive payment for the addition of a dependent as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of addressing the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues on appeal presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the November 2014 denial of the claim, the Board made a finding of fact that in March 1969, while en route to basic training, the aircraft on which the Veteran was a passenger was hijacked and diverted to Cuba.  An in-service stressor was found  to be confirmed.  In addition, the record reflected a diagnosis of PTSD as well as other psychiatric disorders.  However, the Board found the preponderance of the evidence was against the claim for service connection primarily because the Veteran's statements in support of his claim lacked credibility.  The Board found that over the course of the appeal period, the Veteran had made inconsistent statements and allegations concerning the onset of his psychiatric symptoms, alcohol use history, events in his childhood and events during the hijacking.  

In denying the claim, the Board relied, in part, on October 2009 and June 2013 VA examination reports.  The examiners both noted statements made by the Veteran at the examinations that were in direct contradiction to statements made in previous treatment records and elsewhere in the evidence in his claims file.  The Veteran  was shown by psychological testing to exaggerate symptoms.  In June 2013, the examiner diagnosed PTSD, but indicated her belief that the Veteran's psychiatric condition was less likely than not caused by or a result of in-service military stressors and more likely stemmed from "other issues in his life."  She indicated that going through four divorces was difficult for the Veteran and had been sources of psychological distress for him.  Otherwise, the examiner did not provide an explanation for her conclusion that the Veteran's psychological concerns were    less likely than not related to service.

In the September 2015 Joint Motion, the Parties agreed that the examiner's failure to provide any rationale in support of her unfavorable opinion rendered the opinion "inadequate."  Based on this, the Parties posited that remand was warranted to provide the Veteran with a new examination or to obtain an addendum from the June 2013 VA examiner that provided a sufficient rationale.  In November 2015, the Court granted the Joint Motion, vacated the November 2014 decision and remanded it to Board.

Based on the foregoing, the Board will remand the claim for further development consistent with that sought in the Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA psychiatrist who conducted the June 2013 examination to obtain an addendum report to comply with the Court's request   for a rationale for the June 2013 opinion.  If the June 2013 VA examiner is unavailable, an opinion should   be obtained from another qualified VA psychiatrist following review of the entire claims file.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file and the June 2013 examination report, the psychiatrist is asked to explain the reasoning for her conclusion that the Veteran's "psychiatric condition is less likely than not . . . caused by or the result of inservice military stressors" and that "his problems with PTSD and depression stem from other issues in his life."  

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



